Case 5:16-cr-20817-JEL-APP ECF No. 93, PageID.2233 Filed 06/17/21 Page 1 of 5




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


United States of America,

                        Plaintiff,      Case No. 16-20817

v.                                      Judith E. Levy
                                        United States District Judge
Demitrius Manderfield,
                                        Mag. Judge Anthony P. Patti
                     Defendant.
________________________________/


  ORDER DENYING DEFENDANT’S RENEWED MOTION FOR
           COMPASSIONATE RELEASE [91]

     Before the Court is Defendant Demitrius Manderfield’s motion for

compassionate release from FCI Butner Medium II due to the ongoing

COVID-19 pandemic. (ECF No. 91.) For the following reasons,

Defendant’s motion is DENIED.

Background

     On June 12, 2018, the Court sentenced Defendant to 120 months’

imprisonment after he pleaded guilty to one count of Sex Trafficking of a

Minor, in violation of 18 U.S.C. § 1591(a)(1). (ECF No. 74.)
Case 5:16-cr-20817-JEL-APP ECF No. 93, PageID.2234 Filed 06/17/21 Page 2 of 5




     On April 17, 2020, Defendant moved for compassionate release

and/or reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),

arguing that the danger posed to him by the COVID-19 pandemic due to

his sickle cell disease constitutes an “extraordinary and compelling

reason” for release. (ECF No. 77, PageID.388–390.) The United States

responded in opposition to the motion on April 24, 2020 (ECF No. 82),

and Defendant replied on April 26, 2020. (ECF No. 85.) Following a

hearing on April 28, 2020, the Court denied Defendant’s motion for

compassionate release. (ECF No. 86.)

     On March 1, 2021, Defendant filed a renewed motion for

compassionate release. (ECF No. 91.) The United States provided a copy

of the Bureau of Prisons (“BOP”) Health Services Immunization Record

form for Defendant, indicating that Defendant declined to receive the

first dose of the Pfizer COVID-19 vaccine on February 26, 2021. E-mail

from Sara Woodward, Assistant U.S. Att’y, to William Barkholz, Case

Manager to Judge Judith E. Levy (Mar. 4, 2021 10:09 EST) (on file with

the Court). Accordingly, Defendant apparently declined the vaccine and

then requested compassionate release through the courts approximately




                                     2
Case 5:16-cr-20817-JEL-APP ECF No. 93, PageID.2235 Filed 06/17/21 Page 3 of 5




three days later. Neither Defendant, in his motion, nor the BOP

immunization records form, indicates the reason for his refusal. (See id.)

Analysis

     Compassionate-release motions require a “three-step” inquiry:

     First, the Court must “find that extraordinary and compelling
     reasons warrant a sentence reduction”;

     Second, the Court must “ensure that such a reduction is
     consistent with applicable policy statements issued by the
     Sentencing Commission”; and

     Finally, the Court must “consider all relevant sentencing
     factors listed in 18 U.S.C. § 3553(a).”

United States v. Elias, 984 F.3d 516, 518 (6th Cir. 2021). “If each of these

requirements are met, the district court may reduce the term of

imprisonment. 18 U.S.C. § 3582(c)(1)(A).” Id.

     The Court denies Defendant’s motion for compassionate release

because his access to the COVID-19 vaccine mitigates the concern about

extraordinary and compelling medical conditions that might otherwise

compel release. Courts in this circuit have consistently refused to find

extraordinary and compelling medical circumstances when a defendant

declines the COVID-19 vaccine. See, e.g., United States v. Goston, No. 15-

20694 (E.D. Mich. Mar. 9, 2021) (Levy, J.); United States v. Macgregor,
                                  3
Case 5:16-cr-20817-JEL-APP ECF No. 93, PageID.2236 Filed 06/17/21 Page 4 of 5




No. 15-20093 (E.D. Mich. Mar. 12, 2021) (Leitman, J.); United States v.

Ervin, No. 14-000195 (M.D. Tenn. Mar. 5, 2021) (Richardson, J.).

Additionally, the Centers for Disease Control and Prevention advise that

the Pfizer vaccine is 95% effective at preventing COVID-19 in individuals

who have not previously contracted COVID-19, and “[e]fficacy [i]s

similarly high in a secondary analysis including participants [with]

evidence of previous SARS-CoV-2 infection.” The Advisory Committee on

Immunization Practices’ Interim Recommendation for Use of Pfizer-

BioNTech COVID-19 Vaccine—United States, December 2020, Centers

for        Disease          Control          (Jan.          28,        2021)

https://www.cdc.gov/mmwr/volumes/69/wr/mm6950e2.htm?s_cid=mm69

50e2_w.

      Because there are no extraordinary and compelling reasons for

release, the Court need not consider the remaining compassionate

release factors at this time. See Elias, 984 F.3d at 518.

      Accordingly, Defendant’s motion is DENIED.

      IT IS SO ORDERED.

Dated: June 17, 2021                      s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge

                                      4
Case 5:16-cr-20817-JEL-APP ECF No. 93, PageID.2237 Filed 06/17/21 Page 5 of 5




                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 17, 2021.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     5
